     Case 2:17-cv-04140-DWL Document 107 Filed 03/01/19 Page 1 of 21



1    J. Henk Taylor (016321)
     RYAN RAPP & UNDERWOOD, P.L.C.
2
     3200 N. Central Ave, Suite 2250
3    Phoenix, Arizona 85012
     Telephone: (602) 280-1000
4    Facsimile: (602) 265-1495
5    Email: htaylor@rrulaw.com

6    Jeffrey M. Eilender (admitted pro hac vice)
     Bradley J. Nash (admitted pro hac vice)
7
     Joshua Wurtzel (admitted pro hac vice)
8    SCHLAM STONE & DOLAN LLP
     26 Broadway
9    New York, New York 10004
10   Telephone: (212) 344-5400
     Facsimile: (212) 344-7677
11   E-Mail: jeilender@schlamstone.com
     E-Mail: bnash@schlamstone.com
12
     E-Mail: jwurtzel@schlamstone.com
13
     Attorneys for Defendants CWT Canada II Limited
14   Partnership, Resource Recovery Corporation, and
15   Jean Noelting

16                           UNITED STATES DISTRICT COURT
                                 DISTRICT OF ARIZONA
17
18                                                 Case No.: 2:17-CV-04140-DWL
     Wells Fargo Bank, N.A.
19
                           Plaintiff,
20                                                 CWT PARTIES’ OPPOSITION TO
           v.                                      DEFENDANT WYO TECH
21                                                 INVESTMENT GROUP, LLC’S
     Wyo Tech Investment Group, LLC, CWT           MOTION TO ENJOIN AND FOR
22
     Canada II Limited Partnership, Resources      LEAVE TO AMEND
23   Recovery Corporation, and Jean Noelting,
                                                   Oral Argument Requested
24                         Defendants.
25
26   And related claims.

27
28
      Case 2:17-cv-04140-DWL Document 107 Filed 03/01/19 Page 2 of 21



1                                                 TABLE OF CONTENTS
2                                                                                                                                  Page
3
     PRELIMINARY STATEMENT ....................................................................................... 1
4    STATEMENT OF FACTS................................................................................................ 3
5    ARGUMENT.................................................................................................................... 5
6             I.        THIS COURT SHOULD DENY WYO TECH’S REQUEST FOR AN
                        INJUNCTION AND AN ORDER STAYING OR VACATING THE
7                       RESTRAINING NOTICES ......................................................................... 5
8                       Wyo Tech Must Move to Stay or Vacate the Restraining Notices in New
                        York ............................................................................................................ 5
9
                        The Anti-Injunction Act Prevents This Court From Staying or Vacating the
10                      Restraining Notices ..................................................................................... 6
11                      The CWT Parties May Use a New York Restraining Notice to Restrain
                        Assets Outside of New York........................................................................ 8
12
                        Wyo Tech Lacks Standing to Move to Stay or Vacate Restraining Notices
13                      Served on Others ....................................................................................... 10
14            II.       THIS COURT SHOULD DENY WYO TECH’S REQUEST FOR LEAVE
                        TO AMEND .............................................................................................. 10
15
                        Wyo Tech Fails to Attach Its Proposed Amended Pleading to This
16                      Motion ....................................................................................................... 11
17                      Amendment Would Be Futile Because This Court Lacks Personal
                        Jurisdiction Over the CWT Parties............................................................. 12
18
                        Amendment Would Be Futile Because the Proposed Crossclaims Are Not
19                      Allowed Under Rule 13(g), and This Court Lacks Subject-Matter
20                      Jurisdiction Over Them ............................................................................. 14
              III.      THIS COURT SHOULD DENY WYO TECH’S REQUEST FOR
21
                        RECONSIDERATION OF THIS COURT’S ORDER DISMISSING WYO
22                      TECH’S CLAIMS AGAINST THE CWT PARTIES AND THEIR
                        COUNSEL ................................................................................................ 15
23
     CONCLUSION............................................................................................................... 17
24
25
26
27
28

                                                                      -i-
      Case 2:17-cv-04140-DWL Document 107 Filed 03/01/19 Page 3 of 21



1
            Defendants CWT Canada II Limited Partnership, Resource Recovery Corporation,
2
     and Jean Noelting (collectively, the “CWT Parties”) submit this memorandum of points
3
     and authorities, along with the Declaration of Jeffrey M. Eilender, in opposition to
4
     Defendant Wyo Tech Investment Group, LLC’s Emergency Motion to Enjoin CWT
5
6    Parties from Attempts to Utilize New York Restraining Notices to Restrain Funds of

7    Nondebtors and Nondebtor Assets Located Outside of New York and Motion to Amend

8    Complaint, dated February 15, 2019 (Dkt. No. 98).
9                    MEMORANDUM OF POINTS AND AUTHORITIES
10                                PRELIMINARY STATEMENT
11          During the February 27, 2019 telephone hearing, this Court stated about this
12
     motion: “I do have some questions about, even if you’re right on the merits, that these
13
     restraining notices are improper, whether I am the right court to be ruling on that
14
     jurisdictionally. And whether, even if I’m potentially the right court, whether I’m the right
15
     court right now given the status of which parties are currently in the caption of this
16
     lawsuit.” Eilender Decl. Ex. A at 18:4-10. This Court was correct in raising these
17
     questions, because Wyo Tech makes its request to stay or vacate the CWT Parties’ New
18
19   York restraining notices before the wrong Court—and thus, this request should be denied.

20          First, under N.Y. C.P.L.R. § 5222(b), only the “court out of which the restraining

21   notice issued” can stay or vacate the restraining notice. CSX Transp., Inc. v. Island Rail
22   Terminal, Inc., 879 F.3d 462, 471 (2d Cir. 2018). So Wyo Tech must make this request to
23   the court in the New York Action out of which these restraining notices were issued.
24          Second, the Anti-Injunction Act prohibits a federal court from staying
25
     “proceedings in a State court” except in rare circumstances not present here. A restraining
26
     notice issued in accordance with C.P.L.R. § 5222—though issued without the court’s
27
     involvement—is a “state court proceeding within the meaning of the Anti-Injunction Act.”
28
      Case 2:17-cv-04140-DWL Document 107 Filed 03/01/19 Page 4 of 21



1
     Pressman v. Neubardt, 2002 WL 31780183, at *4 (S.D.N.Y. Dec. 12, 2002). And so this
2
     Court may not stay or vacate these restraining notices.”
3
            Third, Wyo Tech erroneously argues that a New York restraining notice is
4
     ineffective if the property to be restrained is located outside of New York. Contrary to
5
6    Wyo Tech’s claim, a New York court may order a garnishee to “turn over out-of-state

7    property.” Koehler v. Bank of Bermuda Ltd., 12 N.Y.3d 533, 541 (2009). So these

8    restraining notices are proper and enforceable. Further, Wyo Tech also erroneously argues
9    that the CWT Parties must use Arizona enforcement tools to restrain assets in Arizona,
10   even though New York enforcement tools are equally available. This is not the law.
11          Fourth, Wyo Tech lacks standing to seek to stay or vacate restraining notices
12
     served on parties other than itself—including Dennis Danzik’s wife and daughter—unless
13
     it concedes that it is the alter ego of the Danzik family and is merely operating for its
14
     benefit.
15
            The Court should also deny Wyo Tech’s request for leave to amend to add
16
     Inductance Energy Corporation—another Danzik-related entity—and assert new claims
17
     against the CWT Parties and their counsel.
18
19          First, Wyo Tech fails to attach its proposed amended pleading to this motion in

20   violation of Local Rule 15.1(a). So neither the CWT Parties nor the Court can evaluate

21   these proposed claims as pled.
22          Second, even if Wyo Tech attached its proposed amended pleading, amendment
23   would be futile because this Court lacks personal jurisdiction over the CWT Parties.
24   Indeed, in its December 19, 2018 decision dismissing Wyo Tech’s crossclaims and
25
     purported third-party claims against the CWT Parties and their counsel, this Court held
26
     that it lacked personal jurisdiction over the CWT Parties because—while the CWT Parties
27
     and their counsel “committed the intentional act of causing a restraining notice to be
28

                                                    -2-
      Case 2:17-cv-04140-DWL Document 107 Filed 03/01/19 Page 5 of 21



1
     served on Wells Fargo”—this act was “not directed toward Arizona.” Dkt. No. 94 at 10.
2
     As explained below, the same is true of the restraining notices of which Wyo Tech
3
     complains here.
4
            Third, under Fed. R. Civ. P. 13(g), crossclaims in an interpleader case are allowed
5
6    only to make claims against the interpleaded funds. But the claims that Wyo Tech

7    proposes to add here relate to alleged damages arising from separate restraining notices

8    served on separate garnishees. Thus, these crossclaims cannot be added under Fed. R. Civ.
9    P. 13(g). And for the same reason, this Court lacks subject-matter jurisdiction over these
10   proposed claims.
11          Moreover, this Court should deny Wyo Tech’s request for reconsideration of this
12
     Court’s December 19, 2018 order dismissing its claims against the CWT Parties and their
13
     counsel, since none of the allegedly new fact facts Wyo Tech raises were material to, i.e.,
14
     would have affected the outcome of, this Court’s decision. Indeed, as explained below,
15
     this Court lacks personal jurisdiction over Wyo Tech’s proposed claims related to service
16
     of these new restraining notices. And in any event, the CWT Parties’ service of these new
17
     restraining notices does nothing to strengthen their previous contacts (or lack of contacts)
18
19   with Arizona when they served the restraining notice on Wells Fargo that led to this

20   interpleader action.

21                                  STATEMENT OF FACTS
22          As this Court knows, on September 7, 2016, the court in the New York Action
23   entered judgment in favor of the CWT Parties and against Dennis Danzik and his
24   company, RDX Technologies Corporation, for $7,033,491.13 for their theft of millions of
25
     dollars of the CWT Parties’ tax credits. See Dkt. No. 89-2. And as this Court also knows,
26
     on June 3, 2016, after a four-day hearing, the court in the New York action also held
27
     Danzik and RDX in criminal and civil contempt for their violation of court orders—
28

                                                   -3-
      Case 2:17-cv-04140-DWL Document 107 Filed 03/01/19 Page 6 of 21



1
     holding that Danzik is the “epitome of a recalcitrant, contemptuous, and incorrigible
2
     litigant,” who “lie[d],” “deliberately did not disclose” relevant records, “coerced” a
3
     witness into “submitting false affidavits,” and “perjured himself before a Canadian
4
     bankruptcy court.” Dkt. No. 89-3 at 9-10, 12, 13. The New York court also issued a
5
6    commitment order and arrest warrant for Danzik (Dkt. Nos. 89-4, 89-5). And while

7    Danzik has fled New York and evaded arrest, if he returns, he will be imprisoned.

8            Danzik has refused to pay any portion of this judgment, and has moved heaven and
9    earth to evade the CWT Parties’ efforts to enforce it—including filing two bankruptcies
10   that were both dismissed for, among other things, lack of good faith.
11           Thus, on February 8, 2019, the CWT Parties served restraining notices on, among
12
     others, Wilenchik & Bartness, P.C. and Beus Gilbert PLLC (Danzik’s and his cronies’
13
     counsel); Elizabeth Danzik (Danzik’s wife); Autumn and Jovahna Danzik (Danziks’
14
     daughters, at least one of whom is involved in Danzik’s business); and Wyo Tech.
15
     Eilender Decl. ¶ 3; Dkt. Nos. 98-2-8. The CWT Parties served these restraining notices by
16
     certified mail in accordance with C.P.L.R. § 5222(a). Id. These restraining notices
17
     prohibited their recipients from (1) “mak[ing] or suffer[ing] any sale, assignment, or
18
19   transfer of, or any interference with any property in which Judgment Debtors have an

20   interest,” and (2) “transfer[ing] any income, money, or money due or to become due to

21   Judgment Debtors, or any other party or person having some relationship to Judgment
22   Debtors—including making any payments on behalf of Judgment Debtors or to be utilized
23   to satisfy the debts or expenses of Judgment debtors or for the benefit of Judgment
24   Debtors.” See Dkt. Nos. 98-2 at 4, 98-3 at 4, 98-4 at 4, 98-5 at 4, 98-6 at 4, 98-7 at 4, 98-8
25
     at 4.
26
             This type of broad restraint is proper under New York law. See Ray v. Jama
27
     Prods., Inc., 74 A.D.2d 845, 845-46 (2nd Dep’t 1980) (affirming contempt order for
28

                                                   -4-
         Case 2:17-cv-04140-DWL Document 107 Filed 03/01/19 Page 7 of 21



1
     violation of restraining notice when garnishee paid money to theatrical company for
2
     judgment debtor to perform at garnishee’s restaurant because it was “clear that although
3
     the [judgment debtor] was not to receive the money directly, it was to be utilized to satisfy
4
     his debts and expenses,” and so he derived the benefits thereof”).
5
6             Further, on February 11, 2019, the CWT Parties served a restraining notice on a

7    Bank of the West branch in New York, restraining any assets held in the name of Danzik,

8    RDX, or any known Danzik entities—including Inductance Energy Corporation, which
9    the evidence shows, among other things, has paid tens of thousands of dollars of Danzik’s
10   legal fees. 1 Eilender Decl. ¶ 4. Contrary to Wyo Tech’s counsel’s representation during
11   the February 27, 2019 telephone hearing, we understand from Bank of the West’s counsel
12
     that Bank of the West is fully complying with the restraining notice. Id. ¶ 5. But
13
     documents produced by Bank of the West show that Inductance moved hundreds of
14
     thousands of dollars out of its accounts shortly before Danzik’s New York counsel
15
     disclosed these accounts to us in accordance with a New York subpoena, and so we
16
     understand that Bank of the West restrained only $1,009.83 in Inductance’s accounts. Id.
17
                                              ARGUMENT
18
19   I.       THIS COURT SHOULD DENY WYO TECH’S REQUEST FOR AN
              INJUNCTION AND AN ORDER STAYING OR VACATING THE
20            RESTRAINING NOTICES
21
                     Wyo Tech Must Move to Stay or Vacate the Restraining Notices in New
22                   York

23            Under C.P.L.R. § 5222(b), a person served with a restraining notice is “forbidden

24   to make or suffer any sale, assignment, transfer or interference with any property in which

25   he or she has an interest” except “upon direction of the sheriff or pursuant to an order of
26   the court, until the judgment or order is satisfied or vacated.”
27
28   1
         These restraining notices are referred to collectively as the “Restraining Notices.”

                                                     -5-
      Case 2:17-cv-04140-DWL Document 107 Filed 03/01/19 Page 8 of 21



1
            But “the phrase ‘an order of the court’ in C.P.L.R. § 5222(b) refers only to the
2
     court out of which the restraining notice issued.” CSX Transp., Inc., 879 F.3d at 471.
3
     Indeed, this is the “plain and unambiguous meaning of C.P.L.R. § 5222(b),” and in any
4
     event, “permitting a second court to dissolve a restraining notice issued out of the first
5
6    court would injure the rights of creditors and threaten the first court’s injunctive power.”

7    Id.

8           Here, the Restraining Notices were all issued out of the New York Action. Dkt.
9    Nos. 98-2-7. So any motion to vacate or stay the Restraining Notices must be made before
10   the New York court in the New York Action.
11          Further, if Wyo Tech and the other garnishees it purports to represent do not want
12
     to go to New York to challenge these restraining notices, they can do what any
13
     nondomiciliary defendant has the option to do when sued in a foreign jurisdiction—
14
     default, and when the CWT Parties seek to enforce a judgment against them based on their
15
     default, challenge domestication of the judgment on personal jurisdiction grounds. See
16
     Otter Prod. LLC v. Custom Offshore Tackle LLC, 2013 WL 815910, at *2 (C.D. Cal. Mar.
17
     4, 2013) (“‘The principle that a party may silently suffer a default judgment and later
18
19   challenge personal jurisdiction is a foundational principle of federal jurisdictional law.’”)

20   (citation omitted). But they cannot seek to stay or vacate the restraining notices here.

21                 The Anti-Injunction Act Prevents This Court From Staying or Vacating
                   the Restraining Notices
22
            Under the Anti-Injunction Act, “[a] court of the United States may not grant an
23
     injunction to stay proceedings in a State court except as expressly authorized by Act of
24
25   Congress, or where necessary in aid of its jurisdiction, or to protect or effectuate its

26   judgments.” 28 U.S.C. § 2283.

27          “The Supreme Court has confirmed what is facially apparent; the breadth of the
28

                                                    -6-
      Case 2:17-cv-04140-DWL Document 107 Filed 03/01/19 Page 9 of 21



1
     Act’s prohibition is broad.” Bennett v. Medtronic, Inc., 285 F.3d 801, 805 (9th Cir. 2002).
2
     And “‘[a]ny doubts as to the propriety of a federal injunction against state court
3
     proceedings should be resolved in favor of permitting the state courts to proceed in an
4
     orderly fashion to finally determine the controversy.’” Id. (citation omitted). Indeed, the
5
6    Anti-Injunction Act restriction is “based upon considerations of federalism and speaks to a

7    question of high public policy.” Negrete v. Allianz Life Ins. Co. of N. Am., 523 F.3d 1091,

8    1100 (9th Cir. 2008). And so it is not a “minor revetment to be easily overcome,” and is
9    instead a “fortress which may only be penetrated through the portals that Congress has
10   made available.” Id.
11            “Although CPLR 5222(a) permits an attorney for the judgment creditor to issue a
12
     restraining notice without the court’s involvement, it is legal process nonetheless.”
13
     Doubet, LLC v. Trustees of Columbia Univ. in City of New York, 934 N.Y.S.2d 33
14
     (Table), 2011 WL 2636259, at *10 (N.Y. Sup. Ct. July 6, 2011), aff’d, 99 A.D.3d 433
15
     (N.Y. App. Div. 1st Dep’t 2012). And “[l]ike any legal process, it is an assertion of the
16
     court’s, and the state’s, power.” Id. Thus, the issuance of a New York restraining notice is
17
     a “proceeding[] in a State court” under the Anti-Injunction Act. Pressman v. Neubardt,
18
19   2002 WL 31780183, at *4 (S.D.N.Y. Dec. 12, 2002) (denying motion to enjoin judgment

20   creditors’ use of restraining notices to enforce New York state judgment because

21   restraining notice is a “state court proceeding within the meaning of the Anti-Injunction
22   Act”).
23            Here, Wyo Tech asks this Court to “declar[e] that the Restraining Notices and
24   Information Subpoenas are invalid and unenforceable” and “requir[e] the CWT Parties to
25
     obtain permission from this Court prior to attempting any future collection efforts on
26
     persons or entities other than the Judgment Debtors themselves.” Dkt. No. 98 at 9. But
27
     granting this relief would require this Court to enjoin the New York State court judgment-
28

                                                   -7-
     Case 2:17-cv-04140-DWL Document 107 Filed 03/01/19 Page 10 of 21



1
     enforcement proceedings, and thus “impede the enforcement proceedings” related to a
2
     New York state judgment—which violates the Anti-Injunction Act. See Pressman, 2002
3
     WL 31780183, at *4.
4
            Further, the “limited exceptions” to the Anti-Injunction Act—express
5
6    Congressional authorization, necessity in aid of a federal court’s jurisdiction, and

7    protection or effectuation of a federal court’s judgments—do not apply here.

8                  The CWT Parties May Use a New York Restraining Notice to Restrain
                   Assets Outside of New York
9
            Wyo Tech argues that the Restraining Notices are “invalid” because they “attempt
10
     to restrain funds and/or assets located outside of New York.” Dkt. No. 98 at 5. According
11
12   to Wyo Tech, it is “black letter law” that restraining notices are “ineffective if the property

13   to be restrained is located outside of New York as restraining notices issued in connection

14   with a New York proceeding does not reach property in other jurisdictions.” Id. But Wyo
15   Tech errs.
16          Contrary to Wyo Tech’s claim, a New York court may order a garnishee to “turn
17   over out-of-state property.” Koehler, 12 N.Y.3d at 541; see also Gryphon Domestic VI,
18   LLC v. APP Int’l Fin. Co., B.V., 41 A.D.3d 25, 38 (N.Y. App. Div. 1st Dep’t 2007) (New
19
     York court may compel person to turn over out-of-state assets); Abuhamda v. Abuhamda,
20
     236 A.D.2d 290, 290 (N.Y. App. Div. 1st Dep’t 1997) (affirming order requiring bank,
21
     “which engages in business in this State and is clearly subject to its jurisdiction,” to
22
     “refrain from paying out funds that are currently in one of its accounts, albeit one not
23
     physically located in New York”); Dkt. No. 69 at 6 (this Court holding that “Wells Fargo
24
25   had authority under New York law to comply with the Restraining Notice by freezing a

26   bank account opened in Arizona”).

27          The cases Wyo Tech cites (Dkt. No. 98 at 5) for its erroneous proposition are
28

                                                    -8-
     Case 2:17-cv-04140-DWL Document 107 Filed 03/01/19 Page 11 of 21



1
     inapposite, because they deal with attachment, not judgment enforcement. See McCarthy
2
     v. Wachovia Bank, N.A., 759 F. Supp. 2d 265, 275 (E.D.N.Y. 2011) (“although ‘[i]t is
3
     well-established that, where personal jurisdiction is lacking, a New York court cannot
4
     attach property not within its jurisdiction,’” C.P.L.R. article 52 “‘contains no express
5
6    territorial limitation barring the entry of a turnover order that requires a garnishee to

7    transfer money or property into New York from another state or country’”—so “‘a court

8    sitting in New York that has personal jurisdiction over a garnishee bank can order the
9    bank to produce [property] located outside New York’”) (citation omitted).
10          Wyo Tech also argues that a judgment creditor that “wishes to seize assets must
11   use the procedural mechanisms available to seize assets in Arizona,” and since “Arizona
12
     does not have the equivalent of a Restraint Notice,” the Restraining Notices are
13
     unenforceable. Dkt. No. 98 at 6.
14
            But Wyo Tech does not cite any authority for the proposition that a judgment
15
     creditor that has a judgment domesticated in Arizona and another state may use only
16
     Arizona enforcement tools—even if another state’s enforcement tools are equally
17
     available to it under that other state’s laws. Indeed, Arizona’s version of the Uniform
18
19   Enforcement of Foreign Judgments Act does not require this. See Ariz. Rev. Stat. Ann.

20   § 12-1702 (foreign judgment “has the same effect and is subject to the same procedures,

21   defenses and proceedings for reopening, vacating, or staying as a judgment of a superior
22   court of this state and may be enforced or satisfied in like manner”) (emphasis added).
23          Nor could this be the rule, because if it were, then all the New York decisions
24   holding that a New York court can require a garnishee to “turn over out-of-state property”
25
     could not stand—at least for property in states that have adopted the Uniform
26
     Enforcement of Foreign Judgments Act.
27
            Further, Judge Tuchi also recognized that this is not the law when he dismissed
28

                                                    -9-
     Case 2:17-cv-04140-DWL Document 107 Filed 03/01/19 Page 12 of 21



1
     Wyo Tech’s wrongful garnishment counterclaim against Wells Fargo, holding that “Wyo
2
     Tech does not cite a case in which a garnishee bank was liable under Arizona law for
3
     complying with an out-of-state garnishment notice served on an out-of-state branch, nor is
4
     the Court aware of one.” Dkt. No. 69 at 6 (emphasis added).
5
6                  Wyo Tech Lacks Standing to Move to Stay or Vacate Restraining
                   Notices Served on Others
7
            “‘Ordinarily, a party must assert his own legal rights and cannot rest his claim to
8
     relief on the legal rights of third parties.’” E. Bay Sanctuary Covenant v. Trump, 909 F.3d
9
     1219, 1240 (9th Cir. 2018).
10
            Wyo Tech asks this Court to declare that all the Restraining Notices are “invalid
11
12   and unenforceable.” Dkt. No. 98 at 3. But Wyo Tech cannot assert the rights of the other

13   parties served with the Restraining Notices—which include Dennis Danzik’s wife and

14   daughter—unless it concedes that it is the alter ego of the Danzik family and is merely
15   operating for its benefit.
16          And further, though there is an exception to the rule that a party may assert only its
17   own rights when “(1) ‘the party asserting the right has a close relationship with the person
18   who possesses the right’ and (2) ‘there is a hindrance to the possessor’s ability to protect
19
     his own interests’” (E. Bay Sanctuary Covenant, 909 F.3d at 1240), Wyo Tech makes no
20
     showing on either of these prongs for any of the other parties served with one of the
21
     Restraining Notices.
22
23   II.    THIS COURT SHOULD DENY WYO TECH’S REQUEST FOR LEAVE TO
            AMEND
24
            While the Court should “freely give leave” to amend the pleadings under Fed. R.
25
     Civ. P. 15(a)(2), the Court should deny leave to amend when “amendment would be
26
     futile.” Lu v. Stanford Univ., 2019 WL 826564, at *1 (9th Cir. Feb. 21, 2019). And so
27
     leave to amend should be denied when the Court would lack jurisdiction over the
28

                                                   -10-
     Case 2:17-cv-04140-DWL Document 107 Filed 03/01/19 Page 13 of 21



1
     proposed amended claims. See Rainero v. Archon Corp., 844 F.3d 832, 840 (9th Cir.
2
     2016) (leave to amend denied because proposed amended complaint “failed to allege a
3
     sufficient amount in controversy” to support subject-matter jurisdiction); Gaines v. Gen.
4
     Motors, LLC, 2018 WL 3752336, at *3 (S.D. Cal. Aug. 7, 2018) (leave to amend denied
5
6    because there was “no basis for the Court to exercise personal jurisdiction over the

7    proposed out-of state named plaintiffs’ claims”).

8                  Wyo Tech Fails to Attach Its Proposed Amended Pleading to This
                   Motion
9
            Under Local Rule 15.1(a), “[a] party who moves for leave to amend a pleading
10
     must attach a copy of the proposed amended pleading as an exhibit to the motion, which
11
12   must indicate in what respect it differs from the pleading which it amends, by bracketing

13   or striking through the text to be deleted and underlining the text to be added.”

14          This Court “routinely denies amendment motions for failure to comply with LRCiv
15   15(a).” Garcia v. Ryan, 2016 WL 8201046, at *3 (D. Ariz. Dec. 20, 2016), report and
16   recommendation adopted, 2017 WL 469024 (D. Ariz. Feb. 3, 2017). Indeed, a party’s
17   failure to attach a redline showing the differences between the original and the proposed
18   amended pleading “significantly hinders the Court’s ability to compare the original and
19
     proposed amended complaint.” Bivins v. Ryan, 2013 WL 321847, at *4 (D. Ariz. Jan. 28,
20
     2013) (denying motion for leave to amend for failure to comply with L.R. Civ. 15.1(a)).
21
            Here, not only does Wyo Tech fail to attach a redline showing the changes it seeks
22
     to make to its pleading, but it does not even attach a proposed amended pleading at all.
23
     Instead, Wyo Tech merely states in its brief that it seeks to add claims “related to an
24
25   additional recently sent Restraining Notice to it, and to add as an additional Plaintiff,

26   Inductance Energy Corporation whose Bank of the West accounts were recently and

27   improperly restrained by the CWT Parties use of an invalid and improper NY CPLR
28

                                                   -11-
     Case 2:17-cv-04140-DWL Document 107 Filed 03/01/19 Page 14 of 21



1
     § 5222.” Dkt. No. 98 at 8. But Wyo Tech does state what claims it, or Inductance, seeks to
2
     add—let alone what the factual and legal basis of these claims is. And so the CWT Parties
3
     cannot even attack the viability of Wyo Tech’s proposed amended claims. Thus, this
4
     motion should be denied for this reason alone.
5
6                  Amendment Would Be Futile Because This Court Lacks Personal
                   Jurisdiction Over the CWT Parties
7
            As this Court knows, to have personal jurisdiction over a nondomiciliary
8
     defendant, a plaintiff must show that a defendant’s alleged actions were “directed at
9
     Arizona, not just at individuals who resided there.” Morrill v. Scott Fin. Corp., 873 F.3d
10
     1136, 1148-49 (9th Cir. Oct. 23, 2017) (emphasis added). Indeed, “[t]he proper question is
11
12   not where the plaintiff experienced a particular injury or effect but whether the

13   defendant’s conduct connects him to the forum in a meaningful way.” Nakanwagi v.

14   Tenet Healthcare Corp., 2017 WL 394492, at *2 (D. Ariz. Jan. 30, 2017) (emphasis
15   added) (citation omitted). Thus, the “proper focus of the inquiry is on” Defendants’
16   contacts with Arizona, “not their alleged contacts with [Arizona] residents.” Neumann v.
17   Lincoln Gen. Ins. Co., 2018 WL 2047556, at *1 (9th Cir. May 2, 2018).
18          Further, personal jurisdiction “cannot be based ‘solely on a defendant’s knowledge
19
     that the subject of his tortious activity resides in a particular state.’” Taraska v. Everett,
20
     2016 WL 2940008, at *2 (D. Ariz. May 20, 2016) (citation omitted). And “effects in a
21
     forum State, even if foreseeable, are not sufficient for specific personal jurisdiction
22
     without some defendant-initiated contact with the State.” Carpenter v. All Am. Games,
23
     2017 WL 1090706, at *2 (D. Ariz. Mar. 23, 2017).
24
25          In its decision dismissing Wyo Tech’s crossclaims and purported third-party claims

26   against the CWT Parties and their counsel, this Court held that it lacked personal

27   jurisdiction over the CWT Parties because—while the CWT Parties and their counsel
28

                                                    -12-
     Case 2:17-cv-04140-DWL Document 107 Filed 03/01/19 Page 15 of 21



1
     “committed the intentional act of causing a restraining notice to be served on Wells
2
     Fargo”— this act was “not directed toward Arizona.” Dkt. No. 94 at 10. Specifically, this
3
     Court held that, because the restraining notice that restrained Wyo Tech’s funds was
4
     “issued under New York law,” was “in relation to a judgment obtained in New York state
5
6    court,” and was “served on a New York branch of Wells Fargo,” the CWT Parties and

7    their counsel “cannot be said to have ‘expressly aimed’ their conduct at Arizona”—

8    regardless of where the harm was felt. Id.
9           This holding applies in exactly the same way here. Indeed, Wyo Tech states that it
10   seeks to add claims based on an “additional recently sent Restraining Notice to it,” and
11   that it also seeks to add Inductance as an additional plaintiff based on restraining notices
12
     served on it and its accounts at Bank of the West. Dkt. No. 98 at 8-9. But just like the
13
     restraining notice the CWT Parties served on Wells Fargo (which led to this interpleader
14
     action), the restraining notices the CWT Parties recently served on Wyo Tech and
15
     Inductance were “issued under New York law,” were “in relation to a judgment obtained
16
     in New York state court,” and were served by mail to Wyo Tech’s and Inductances’s
17
     address in Wyoming. See Dkt. No. 98-4; Eilender Decl. ¶ 3, Ex. B. And the restraining
18
19   notice served on Bank of the West was also “issued under New York law,” was “in

20   relation to a judgment obtained in New York state court,” and was “served on a New York

21   branch” of Bank of the West. Eilender Decl. ¶ 4, Ex. C.
22          Thus, the CWT Parties had no greater contacts with Arizona in serving these
23   restraining notices than they did in serving the Wells Fargo restraining notice—which this
24   Court held were “insufficient” for personal jurisdiction. See Dkt. No. 94 at 10. And that
25
     Wyo Tech and Inductance felt the harm of this action in Arizona is not enough for
26
     personal jurisdiction either. See Carpenter, 2017 WL 1090706, at *2 (allegation that
27
     defendant knew that his alleged tortious conduct would “result in Plaintiff suffering
28

                                                   -13-
     Case 2:17-cv-04140-DWL Document 107 Filed 03/01/19 Page 16 of 21



1
     significant injury in Arizona” insufficient under effects test); Taraska, 2016 WL 2940008,
2
     at *2 (plaintiff’s affidavit stating that defendants knew he resided in Arizona when
3
     defendants defamed him “not enough” under effects test).
4
            Further, while the CWT Parties served some of the other restraining notices
5
6    attached to Wyo Tech’s motion by mailing them to addresses in Arizona, this additional

7    contact with Arizona is not enough for personal jurisdiction either. See Coast Equities,

8    LLC v. Right Buy Props., LLC, 701 F. App’x 611, 613 (9th Cir. 2017) (“‘sending of letters
9    to the forum state [is] legally insufficient to enable the court to exercise personal
10   jurisdiction over the non-resident defendant’”) (alterations in original) (citation omitted).
11          Thus, the proposed amendment here would be futile, because this Court lacks
12
     personal jurisdiction over the CWT Parties concerning these claims. See K.D. Capital
13
     Equip., LLC v. Burkhalter Rigging, Inc., 2012 WL 13026884, at *3 (D. Ariz. Nov. 19,
14
     2012) (leave to amend denied when “Proposed Amended Complaint fails to establish this
15
     Court’s personal jurisdiction over Defendants”).
16
17                 Amendment Would Be Futile Because the Proposed Crossclaims Are
                   Not Allowed Under Rule 13(g), and This Court Lacks Subject-Matter
18                 Jurisdiction Over Them

19          Under Fed. R. Civ. P. 13(g), a pleading may state as a crossclaim “any claim by

20   one party against a coparty if the claim arises out of the transaction or occurrence that is

21   the subject matter of the original action or of a counterclaim, or if the claim relates to any
22   property that is the subject matter of the original action.”
23          “In interpleader actions, crossclaims are generally permitted if they are asserted
24   against the common fund or the subject of the main action,” i.e., the interpleaded funds.
25
     State Farm Life Ins. Co. v. Cai, 2010 WL 4628228, at *5 (N.D. Cal. Nov. 4, 2010). But
26
     crossclaims that “‘concern[] matters unrelated to the fund or subject matter of the
27
     interpleader suit and [are] not against the common fund,’ should be dismissed.” Id.
28

                                                   -14-
     Case 2:17-cv-04140-DWL Document 107 Filed 03/01/19 Page 17 of 21



1
     (alterations in original) (citation omitted); see also Hartford Cas. Ins. Co. v. Lexington
2
     Ins. Co., 2016 WL 1267801, at *3 (S.D.N.Y. Mar. 30, 2016) (“crossclaims are permissible
3
     “to attack [other interpleader defendants’] claims against the common fund, but for no
4
     other purpose”) (alteration in original) (quoting Allstate Ins. Co. v. McNeill, 382 F. 2d 84,
5
6    87 (4th Cir. 1967)); Ionian Corp. v. Country Mut. Ins. Corp., No. 03:10-CV-00199-HZ,

7    2015 WL 4464138, at *8 (D. Or. July 21, 2015) (“any crossclaim must arise out of or

8    relate to” the interpleaded funds “under Rule 13(g)”).
9           The proposed crossclaims here do not relate to the interpleaded funds, but instead
10   relate to separate restraining notices served on different garnishees over a year later. And
11   so they cannot be asserted in this interpleader action. See Ionian Corp. v. Country Mut.
12
     Ins. Co., 836 F. Supp. 2d 1173, 1187 (D. Or. 2011) (dismissing crossclaim under Fed. R.
13
     Civ. P. 13(g) because crossclaim went “well beyond any claim to” the interpleaded funds).
14
            Further, the Court in an interpleader action lacks subject-matter jurisdiction over
15
     crossclaims that do not relate to the interpleaded funds. See Hartford Cas. Ins. Co., 2016
16
     WL 1267801, at *3 (“independent tort claims fall outside the scope of jurisdiction under
17
     § 1335”). And this is true even if diversity jurisdiction would otherwise exist. See id. (“To
18
19   the extent that diversity jurisdiction might exist, Delfino has the option to sue for breach

20   of contract, or any other causes of action, in a separate federal action; it need not, and

21   should not, do so here.”). Thus, this Court lacks subject-matter jurisdiction over the
22   proposed crossclaims here.
23
     III.   THIS COURT SHOULD DENY WYO TECH’S REQUEST FOR
24          RECONSIDERATION OF THIS COURT’S ORDER DISMISSING WYO
            TECH’S CLAIMS AGAINST THE CWT PARTIES AND THEIR COUNSEL
25
            Wyo Tech argues that, because the CWT Parties served the Restraining Notices,
26
     this Court should “reconsider its prior ruling that it lacked personal jurisdiction over the
27
     lawyer and law firm defendants as these numerous actions all aimed directly at companies
28

                                                   -15-
     Case 2:17-cv-04140-DWL Document 107 Filed 03/01/19 Page 18 of 21



1
     and individuals located in Arizona clearly constitute sufficient contacts with Arizona for
2
     this Court to exercise its jurisdiction over them. But Wyo Tech errs.
3
            A motion for reconsideration of an interlocutory order, like here, will be granted
4
     only if (1) there are “material differences in fact or law from that presented to the Court
5
6    and, at the time of the Court’s decision, the party moving for reconsideration could not

7    have known of the factual or legal differences through reasonable diligence”; (2) there are

8    “new material facts that happened after the Court’s decision”; (3) there has been a
9    “change in the law that was decided or enacted after the Court’s decision”; or (4) the
10   movant makes a “convincing showing that the Court failed to consider material facts that
11   were presented to the Court before the Court’s decision.” Marquez v. Glendale Union
12
     High Sch. Dist., 2018 WL 6418540, at *3 (D. Ariz. Dec. 6, 2018) (emphasis added). The
13
     only of these prongs that even arguably applies here is that there are new material facts.
14
     But as explained below, these new facts are not “material.”
15
            First, as explained above, and contrary to Wyo Tech’s argument (Dkt. No. 98 at 9),
16
     the CWT Parties’ service (through their counsel) of the Restraining Notices is not enough
17
     to allow this Court to exercise personal jurisdiction over them. Indeed, while Wyo Tech
18
19   argues that service of the Restraining Notices was “aimed directly at companies and

20   individuals located in Arizona,” Wyo Tech ignores that personal jurisdiction “cannot be

21   based ‘solely on a defendant’s knowledge that the subject of his tortious activity resides in
22   a particular state.’” Taraska v. Everett, 2016 WL 2940008, at *2 (citation omitted). Thus,
23   these new facts—even if available when this Court dismissed Wyo Tech’s claims against
24   the CWT Parties and their counsel for lack of personal jurisdiction (Dkt. No. 94)—were
25
     not material, because they would not have affected the outcome of this Court’s decision.
26
            Second, even if service of the Restraining Notices gave rise to personal jurisdiction
27
     over the CWT Parties and their counsel (it didn’t), this does not make the CWT Parties’
28

                                                   -16-
     Case 2:17-cv-04140-DWL Document 107 Filed 03/01/19 Page 19 of 21



1
     and their counsel’s contacts with Arizona when they served the restraining notice on
2
     Wells Fargo in New York any stronger. Indeed, “[p]ersonal jurisdiction must exist for
3
     each claim asserted against a defendant,” and a plaintiff “may not create personal
4
     jurisdiction over one claim by arguing that jurisdiction might be proper over a different,
5
6    hypothetical claim not before the court.” Picot v. Weston, 780 F.3d 1206, 1215 n.3 (9th

7    Cir. 2015). So Wyo Tech may not use the CWT Parties or their counsel’s service of the

8    Restraining Notices as a basis to impose personal jurisdiction over them for actions this
9    Court already held were “insufficient.” See Dkt. No. 94 at 10. Nor could this Court
10   exercise pendent personal jurisdiction over the CWT Parties, since pendent personal
11   jurisdiction applies only when all the claims “arise[] out of a common nucleus of
12
     operative facts”—which as explained above, they do not. See Best W. Int’l Inc. v. I-70
13
     Hotel Corp., 2012 WL 2952363, at *5 (D. Ariz. July 19, 2012). And so, again, these new
14
     facts were not material because they would not have affected the outcome of this Court’s
15
     decision dismissing Wyo Tech’s claims against the CWT Parties and their counsel.
16
                                          CONCLUSION
17
            This Court should deny Wyo Tech’s requests (1) to stay or vacate the Restraining
18
19   Notices, (2) for leave to amend, and (3) that this Court reconsider its December 19, 2018

20   order dismissing Wyo Tech’s claims against the CWT Parties and their counsel for lack of

21   personal jurisdiction.
22
23
24
25
26
27
28

                                                  -17-
     Case 2:17-cv-04140-DWL Document 107 Filed 03/01/19 Page 20 of 21



1    Dated: March 1, 2019
            Phoenix, Arizona
2
3
                                       Respectfully submitted,
4
5                                      RYAN RAPP & UNDERWOOD, P.L.C.

6                                      By:      /s/ Henk Taylor (016321)
                                                J. Henk Taylor (016321)
7
                                                3200 N. Central Ave., Suite 1600
8                                               Phoenix, Arizona 85012
                                                Telephone: (602) 280-1000
9                                               Facsimile: (602) 265-1495
10                                              E-Mail: htaylor@rrulaw.com

11                                     SCHLAM STONE & DOLAN LLP
12
                                                Jeffrey M. Eilender
13                                              Bradley J. Nash
                                                Joshua Wurtzel
14                                              26 Broadway
15                                              New York, New York 10004
                                                Telephone: (212) 344-5400
16                                              Facsimile: (212) 34407677
                                                E-Mail: jeilender@schlamstone.com
17
                                                E-Mail: bnash@schlamstone.com
18                                              E-Mail: jwurtzel@schlamstone.com

19                                     Attorneys for Defendants CWT Canada II
20                                     Limited Partnership, Resource Recovery
                                       Corporation, and Jean Noelting
21
22
23
24
25
26
27
28

                                         -18-
     Case 2:17-cv-04140-DWL Document 107 Filed 03/01/19 Page 21 of 21



1    ORIGINAL e-filed and COPIES
     e-mailed this 1st day of March
2
     2019 as follows:
3
     Dennis I. Wilenchik
4    David A. Timchak
5    WILENCHIK & BARTNESS P.C.
     2810 North Third Street
6    Phoenix, AZ 85004
     E-Mail: diw@wb-law.com
7
     E-Mail: davidt@wb-law.com
8
     Leo R. Beus
9    Timothy John Paris
     BEUS GILBERT PLLC
10   701 North 44th Street
     Phoenix, AZ 85008
11   E-Mail: lbeus@beusgilbert.com
12   E-Mail: tparis@beusgilbert.com

13   Attorneys for Wyo Tech Investment
     Group, LLC
14
15
     /s/ Henk Taylor
16   J. Henk Taylor
17
18
19
20
21
22
23
24
25
26
27
28

                                         -19-
